Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The Office has withdrawn all objections and rejections raised in the Non-Final Office Action mailed 6/23/2021.
After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.

Novelty and Nonobviousness
The claimed invention provides an improvement on collaborative document review process with an online document repository integrated into an email system. Specifically, when changes are detected in the review document opened by one of the recipients among all the recipients that received the document through email, the system will automatically create an email message with populated reference to the changed document when the document is closed by the recipient.
The closest art Ramaley (US Pub 20020143691) teaches an automated review cycle tool utilizing emails and an online document repository where a review document can be imported into the online system where other reviewers can make changes, and select a “reply with changes” button to send a reply email with the changed document to the other reviewers. Ramaley does not teach automatic generating a reply email in response to a reviewer closing a changed review document.
The cited references do not either individually or in combination disclose, suggest, or teach the limitation “automatically generating, in response to the presented version of the online document being closed, a replay email message that is automatically populated with a reference to the presented version of the online document with the at least one change …”, in combination with the rest of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                  

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176